El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El único fundamento de error alegado por el apelante es haber desestimado la corte inferior la moción en que so-licitaba el sobreseimiento, por haber transcurrido más de 120 días sin la celebración del juicio y sin que por su parte hubiera pedido la transferencia o suspensión del mismo.
El fiscal en su alegato admite el error y así lo ratificó en el acto de la vista.
La acusación se presentó originalmente por el delito de acometimiento y agresión grave ante la corte municipal y la cuestión fué levantada al celebrarse el juicio de novo ante la corte de distrito. El récord de apelación fué radi-cado en septiembre 1-, 1926, y el juicio fué celebrado en febrero 4, 1927. Según ya hemos declarado, en casos como el presente para computar el término de 120 días el punto de partida es la fecha de la radicación en la corte de dis-trito y no aquella en que se interpuso la apelación. El Pueblo v. Mercado, 27 D.P.R. 568.
El fiscal de distrito admitió los hechos en que se basaba la moción y simplemente, sin alegar razón alguna, se opuso *440al sobreseimiento. El juez inferior denegó la moción fun-dándose en la imposibilidad de haber celebrado el juicio por el mucho trabajo que pesaba sobre la corte. Pero ha sido resuelto por repetida jurisprudencia de esta Corte Su-prema que tal fundamento por sí sólo no es una justa causa para la demora en la celebración del juicio más allá del tiempo que ha fijado la ley, y por tanto, debe revocarse la sentencia apelada y sobreseerse el caso.